Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 6/8/2022. 
Claims 1-22 are pending in this application.
Claims 2, 13 have been canceled.
Claims 1, 3, 12, 14 have been amended.
Claims 1, 3-12, 14-22 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Jared L. Cherry (57,711) on July 1, 2022.
The attached proposed amendment “2022-07-01 - Corrected amended listing of claims.pdf” is accepted and to be entered.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
(Currently amended)  A communication device tester system, comprising: 
	a communication subsystem comprising at least one port to interface with at least one test device configured to operate in a machine-to-machine network in an industrial system;
	a traffic disciplining subsystem to generate a first stream of data packets satisfying a metric and to communicate the first stream of data packets to the at least one test device using the communication subsystem in a first test scenario;
	a delay subsystem to generate a variable delay in a second stream of data packets and to communicate the second stream of data packets to the at least one test device using the communication subsystem in a second test scenario; 
	a data corruption subsystem to corrupt a third stream of data packets and to communicate the third stream of data packets to the at least one test device using the communication subsystem in a third test scenario; [[and]]
	a test subsystem to determine whether the at least one test device satisfies at least one criterion associated with each of the first test scenario, the second test scenario, and the third test scenario; and
a protocol conversion subsystem to convert a non-routable protocol to a routable protocol.

2.  	(Cancelled) 

3.  	(Currently amended)  The system of claim 1 [[2]], wherein the at least one test device comprises a merging unit configured to communicate using the non-routable protocol.

12.   	(Currently amended)  A method of testing a communication device, the method comprising: 
	providing a communication device tester comprising a communication subsystem comprising at least one port to interface with at least one test device configured to operate in a machine-to-machine network in an industrial system; 
generating, using a traffic disciplining subsystem of the communication device tester, a first stream of data packets satisfying a metric and communicating the first stream of data packets to the at least one test device using the communication subsystem in a first test scenario;
	generating, using a delay subsystem of the communication device tester, a variable delay in a second stream of data packets and communicating the second stream of data packets to the at least one test device using the communication subsystem in a second test scenario; 
	corrupting, using a data corruption subsystem of the communication device tester, a third stream of data packets and communicating the third stream of data packets to the at least one test device using the communication subsystem in a third test scenario; [[and]]
	determining, using a test subsystem of the communication device tester, whether the at least one test device satisfies at least one criterion associated with the first test scenario, the second test scenario, and the third test scenario; and
converting, using a protocol conversion subsystem, a non-routable protocol to a routable protocol.

13. 	(Cancelled) 

14.  	(Currently amended)  The method of claim [[13]] 12, wherein the at least one test device comprises a merging unit configured to communicate using the non-routable protocol.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “a communication subsystem comprising at least one port to interface with at least one test device configured to operate in a machine-to-machine network in an industrial system; a traffic disciplining subsystem to generate a first stream of data packets satisfying a metric and to communicate the first stream of data packets to the at least one test device using the communication subsystem in a first test scenario; a delay subsystem to generate a variable delay in a second stream of data packets and to communicate the second stream of data packets to the at least one test device using the communication subsystem in a second test scenario; a data corruption subsystem to corrupt a third stream of data packets and to communicate the third stream of data packets to the at least one test device using the communication subsystem in a third test scenario; and a test subsystem to determine whether the at least one test device satisfies at least one criterion associated with each of the first test scenario, the second test scenario, and the third test scenario and a protocol conversion subsystem to convert a non-routable protocol to a routable protocol.” as recited in claim 1 and similarly stated in claim 12. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-12, 14-22 indicated claims 1, 3-12, 14-22 are allowable over the prior art of record.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 9,769,060 B2: Abstract and col 2 L10-L15 disclose a system may receive from a user a simulation parameter associated with a packet to be simulated in the SDN. A packet based on the at least one simulation parameter may be generated. A response of the SDN to the packet may be simulated by identifying applicable traffic routing rules and identifying a subsequent destination based on the applicable traffic routing rules and Some electric power transmission and distribution systems may incorporate software defined network (“SDN”) technologies that utilize a controller to configure and monitor on the network. SDN technologies offer a variety of features that may be advantageous in electric power systems (e.g., deny-by-default security, better latency control, symmetric transport capabilities, redundancy and fail over planning, etc.).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446